DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 filing of PCT/CA2018/050543, filed on 08 May 2018, which claims priority to U.S. Provisional Applications 62/502,812, filed on 08 May 2017, and 62/646,516, filed on 22 March 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07 November 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed 07 November 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, no English translation of the cited foreign reference to Hurlimann FR2629071 published on 29 September 1989 has been provided. Therefore, this reference has not been considered by the examiner and has been lined through on the IDS.	

Specification
The abstract of the disclosure is objected to because the term “comprises” in line 2 should read --includes-- to avoid legal phraseology.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 6-10, 15-20, and 24 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  

Claims 1-4, 6-8, 10-14, 16-18, 20, and 22-24 are objected to because of the following informalities: 
Claim 1, line 2, “a base raised” should read --a base configured to be raised--
Claim 1, line 8, “the seat member” should read --the displaceable seat member--
Claim 1, line 10, “the seat member” should read --the displaceable seat member--
Claim 2, line 1, “includes” should read --comprises--
Claim 2, line 3, “each resilient band” should read --each of the plurality of resilient bands--
Claim 3, “a first resilient band” should read --a first of the plurality of resilient bands--
Claim 3, line 3, “each of the other resilient bands” should read --each of the other of the plurality of resilient bands--
Claim 3, line 4, “another one of the resilient bands” should read --another one of the plurality of resilient bands in the stack of resilient bands--
Claim 4, lines 1-2, “the stationary and band anchors” should read --the stationary and displaceable band anchors--
Claim 6, line 2, “includes” should read --comprises--
Claim 6, line 3, “the resilient body” should read --the elongated resilient body--
Claim 6, line 3, “the ends” should read --the opposed ends--
Claim 6, line 4, “the other end of the resilient body” should read --the other of the opposed ends of the elongated resilient body--
Claim 7, line 2, “the resilient body have” should read --the elongated resilient body comprises--
Claim 8, line 1, “has” should read --comprises--
Claim 8, line 2, “the leg” should read --the at least one leg--
Claim 10, line 2, “includes” should read --comprises--
Claim 11, line 2, “a base raised” should read --a base configured to be raised--
Claim 12, line 2, “includes” should read --comprises--
Claim 12, line 4, “each resilient band” should read --each of the plurality of resilient bands--
Claim 13, line 1, “a lowermost resilient band” should read --a lowermost of the plurality of resilient bands--
Claim 13, line 3, “each of the other resilient bands” should read --each of the other of the plurality of resilient bands--
Claim 13, line 4, “the resilient band disposed” should read --the respective one of the plurality of resilient bands in the stack of resilient bands--
Claim 14, lines 1-3, “the stationary and band anchors” should read --the stationary and displaceable band anchors--
Claim 16, line 2, “includes” should read --comprises--
Claim 16, line 3, “the resilient body” should read --the elongated resilient band--
Claim 16, line 3, “the ends” should read --the opposed ends--
Claim 16, line 4, “the other end of the resilient body” should read --the other of the opposed ends of the elongated resilient body--
Claim 17, line 2, “the resilient body have” should read --the elongated resilient body comprises--
Claim 18, line 1, “has” should read --comprises--
Claim 18, line 2, “the leg” should read --the at least one leg--
Claim 20, line 2, “includes” should read --comprises--
Claim 21, line 3, “at least on resilient band” should read --at least one resilient band--
Claim 22, line 2, “includes” should read --comprises--
Claim 22, line 3, “the stack” should read --the stack of resilient bands--
Claim 23, line 1, “includes” should read --comprises--
Claim 24, line 2, “includes” should read --comprises--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6-10, 16-20, and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is dependent on any one of claims 1 to 5 and further recites the limitation “the at least one resilient band” in lines 1-2. However, claims 2 and 3 limit the at least one resilient band of claim 1 to a plurality of resilient bands that form a stack of resilient bands. Therefore, it is unclear which of the plurality of resilient bands in the stack of resilient bands of claims 2 and 3 the limitation of claim 6 is referring to in the instance claim 6 depends from either of claims 2 or 3, or in the instance claim 6 depends from claim 4 where claim 4 is dependent from either of claims 2 or 3.
Claim 7 is dependent on claim 6, which is dependent on any one of claims 1 to 5, and further recites the limitation “the at least one resilient band” in line 3. Claim 7 is indefinite for the same reasons as stated above with regards to the dependency of claim 6 and with respect to the limitation of “the at least one resilient band.”
Claim 9 is dependent on any one of claims 1 to 8 and further recites the limitation “the at least one resilient band” in lines 1-2 and lines 4-5. However, claims 2 and 3 limit the at least one resilient band of claim 1 to a plurality of resilient bands that form a stack of resilient bands. 
Claim 16 is dependent on any one of claims 11 to 15 and further recites the limitation “the at least one resilient band” in lines 1-2. However, claims 12 and 13 limit the at least one resilient band of claim 11 to a plurality of resilient bands that form a stack of resilient bands. Therefore, it is unclear which of the plurality of resilient bands in the stack of resilient bands of claims 12 and 13 the limitation of claim 16 is referring to in the instance claim 16 depends from either of claims 12 or 13, or in the instance claim 16 depends from claim either claim 14 or 15 where either claim 14 or 15 is dependent from either of claims 12 or 13.
Claim 17 is dependent on claim 16, which is dependent on any one of claims 1 to 5, and further recites the limitation “the at least one resilient band” in line 3. Claim 17 is indefinite for the same reasons as stated above with regards to the dependency of claim 16 and with respect to the limitation of “the at least one resilient band.”
Claim 19 is dependent on any one of claims 11 to 18 and further recites the limitation “the at least one resilient band” in lines 1-2 and lines 4-5. However, claims 12 and 13 limit the at least one resilient band of claim 11 to a stack of resilient bands. Therefore, it is unclear which of the stack of resilient bands of claims 12 or 13 the limitations of claim 19 are referring to in the instance claim 19 depends from either of claims 12 or 13, or in the instance claim 19 depends from any one of claims 14-18 where the any one of claims 14-18 is dependent directly or indirectly from either claims 12 or 13.
Claim 22 recites the limitation “multiple resilient bands” in line 2. It is unclear if the recited multiple resilient bands includes the at least one resilient band of claim 21, or if the recited multiple resilient bands are new and materially different resilient bands from the at least one resilient band.
Claim 22 recites the limitation “the resilient bodies” in lines 3-4. There is insufficient antecedent basis for this limitation in the claims. It is unclear if the recited resilient bodies are equivalent to the previously recited multiple resilient bands or the at least one resilient band.
Claim 23 is dependent on either of claim 21 or 22 and further recites the limitation “the at least one resilient band” in line 2 and line 5. However, claim 22 appears to limit the at least one resilient band of claim 21 to being multiple resilient bands connected together to form a stack of resilient bands. Therefore, it is unclear which of the multiple resilient bands in the stack of resilient bands of claim 22 the limitations of claim 23 are referring to in the instance claim 23 depends from claim 22.
The term "substantially" in claim 24 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the metes and bounds are of the limitation “substantially horizontal” with respect to the plane of displacement of the seat member. The Office suggests deleting the term “substantially” from the claim language.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 9, 11, 14-15, 19, 21, and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerschefske (US Patent No. 8562492).
Regarding independent claim 1, Gerschefske discloses a seated exercise unit (exerciser 10, Fig. 1) comprising:
a base (frame assembly 12) raised from a floor and supported thereby, the base (12) extending between a first end (towards resiliently movable foot support 16) and an opposed second end (towards upright bar 66);
a displaceable seat member (movable body carriage or support 14) removably mounted to the base and displaceable therealong between the first and second ends of the base (Col. 6 lines 52-65); and
a resistance-generating assembly (resilient resistance system, Col. 8 lines 31-59), comprising:
	a stationary band anchor (crossbar 34) attached to the base (see Fig. 2);
	a displaceable band anchor attached to the seat member (Col. 8 lines 36-37, “A bracket on the underside of the movable body support 14 (not shown in the figures) includes a corresponding set of slots 60”), the displaceable band anchor being spaced apart from the “one of the functions of the tensile resilient resistance elements 62 is to bias the movable body support 14 to return to a position proximate to the movable foot support 16 when moved by the user away from the movable foot support 16”); and
	at least one resilient band (tensile resilient resistance elements 62, Col. 8 lines 51-53, “The tensile resilient resistance elements 62 may also comprise tension coil springs, rubber bands, or similar structures”) mountable to the stationary and displaceable band anchors and extending therebetween (see Figs. 1-2, Col. 8 lines 33-39), the at least one resilient band generating resistance upon being elastically deformed by displacement of the displaceable band anchor relative to the stationary band anchor (Col. 8 lines 55-59 cited above).

    PNG
    media_image1.png
    530
    746
    media_image1.png
    Greyscale

Regarding claim 4, as dependent on claim 1, Gerschefske further discloses wherein the stationary and displaceable band anchors are disposed in a groove of the base (see Figs. 1-2, as a “groove” is defined by Merriam-Webster as “a long narrow channel or depression,” the channel 
Regarding claim 5, Gerschefske further discloses wherein the groove (channel formed between support tracks 30 of frame 18 of frame assembly 12) is disposed along a center line of the base (see Figs. 1-2).
Regarding claim 9, as dependent on claim 1, Gerschefske further discloses wherein the at least one resilient band (62) generates a tension force upon being elastically deformed by displacement of the displaceable band anchor relative to the stationary band anchor in a first direction (away from crossbar 34), and generates a contraction force acting in a second direction (towards crossbar 34) opposite the first direction upon the at least one resilient band, in an elastically-deformed position, being released therefrom (Col. 8 lines 55-59 cited above).
Regarding independent claim 11, Gerschefske discloses a seated exercise unit (exerciser 10, Fig. 1) comprising:
a base (frame assembly 12) raised from a floor and supported thereby, the base (12) having a track (tracks 30 of frame 18 of frame assembly 12 form a track) with a groove (see Figs. 1-2, as a “groove” is defined by Merriam-Webster as “a long narrow channel or depression,” the channel formed between support tracks 30 of frame 18 of frame assembly 12 constitutes a groove) extending along a length of the track between a first end (towards resiliently movable foot support 16) and an opposed second end (towards upright bar 66) of the base;
a seat member (movable body carriage or support 14) having a seating portion (torso pad 48, equivalent to a seating portion as a user is capable of sitting on torso pad 48) and a seat bracket positioned on an underside of the seating portion (Col. 6 lines 58-62, “The engaging portions of the movable body support 14 in this embodiment are rollers 33 (shown in phantom in FIG. 3) that rollingly engage interior tracks 32. The rollers 33 are mounted to the underside of the movable body support 14 on appropriately-sized bearings or projections”, where the bearings or projections can be broadly interpreted as brackets, as they support the torso pad 48 of the movable body support 14), the seat bracket displaceably mounted in the groove of the track to displace the seating portion relative to the track along the length thereof (Col. 6 lines 52-65); and
a resistance-generating assembly (resilient resistance system, Col. 8 lines 31-59), comprising:
	a stationary band anchor (crossbar 34) attached to the track (see Fig. 2);
	a displaceable band anchor attached to the seating portion or to the seat bracket (Col. 8 lines 36-37, “A bracket on the underside of the movable body support 14 (not shown in the figures) includes a corresponding set of slots 60”), the displaceable band anchor being spaced apart from the stationary band anchor and displaceable with the seating portion and relative to the stationary band anchor (Col. 8 lines 55-59, “one of the functions of the tensile resilient resistance elements 62 is to bias the movable body support 14 to return to a position proximate to the movable foot support 16 when moved by the user away from the movable foot support 16”); and
	at least one resilient band (tensile resilient resistance elements 62, Col. 8 lines 51-53, “The tensile resilient resistance elements 62 may also comprise tension coil springs, rubber bands, or similar structures”) positionable within the groove of the track and removably mountable to the stationary and displaceable band anchors and extending therebetween (see Figs. 1-2, Col. 8 lines 33-39 and 45-47), the at least one resilient band generating resistance upon 
Regarding claim 14, as dependent on claim 11, Gerschefske further discloses wherein the stationary and displaceable band anchors are disposed in the groove of the track (see Figs. 1-2).
Regarding claim 15, as dependent on claim 11, Gerschefske further discloses wherein the groove is disposed along a center line of the track (see Figs. 1-2).
Regarding claim 19, as dependent on claim 11, Gerschefske further discloses wherein the at least one resilient band (62) generates a tension force upon being elastically deformed by displacement of the displaceable band anchor relative to the stationary band anchor in a first direction (away from crossbar 34), and generates a contraction force acting in a second direction (towards crossbar 34) opposite the first direction upon the at least one resilient band, in an elastically-deformed position, being released therefrom (Col. 8 lines 55-59 cited above).
Regarding independent claim 21, Gerschefske discloses a method of generating resistance, comprising
connecting one end of at least one resilient band (tensile resilient resistance elements 62, Col. 8 lines 51-53, “The tensile resilient resistance elements 62 may also comprise tension coil springs, rubber bands, or similar structures”) to a stationary first structure (crossbar 34, Col. 8 lines 33-36);
connecting another end of the at least one resilient band (62) to a displaceable seat member (movable body support 14, Col. 8 lines 36-40);
displacing the seat member (14) relative to the stationary first structure (34) to elastically deform the at least one resilient band to generate resistance (Col. 8 lines 55-59, “one of the functions of the tensile resilient resistance elements 62 is to bias the movable body support 14 to return to a position proximate to the movable foot support 16 when moved by the user away from the movable foot support 16”).
Regarding claim 23, as dependent on claim 21, Gerschefske further discloses wherein displacing the seat member (14) includes generating a tension force upon the at least one resilient band (62) being elastically deformed by displacement of the seat member (14) relative to the stationary first structure in a first direction (away from crossbar 34), and generating a contraction force acting in a second direction (towards crossbar 34) opposite to the first direction when the at least one resilient band, in an elastically-deformed position, is released therefrom (Col. 8 lines 55-59 cited above).
Regarding claim 24, as dependent on claim 21, Gerschefske further discloses wherein displacing the seat member (14) includes displacing the seat member (14) in a substantially horizontal plane (see Figs. 1-2, movable body support 14 is movable in a horizontal plane along frame assembly 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 6-7, 12-13, 16-17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gerschefske (US Patent No. 8562492) and further in view of Corrigan et al. (US Publication No. 20190192895, which receives the benefit of US Provisional Application 62/375,940 filed on 17 August 2016).
Gerschefske teaches the invention as substantially claimed, see above.
Regarding claims 2-3, Gerschefske teaches wherein the at least one resilient band includes a plurality of resilient bands (tensile resilient resistance elements 62, see Figs. 1-2) where one end of each of the plurality of resilient bands connects to the stationary band anchor (crossbar 34) and another end of each of the plurality of resilient bands connects to the displaceable band anchor (bracket on movable body support 14, see rejection to claim 1 above), but does not teach the plurality of resilient bands being stackable one on top of the other to form a stack of resilient bands, the stack of resilient bands generating resistance upon each resilient band in the stack of resilient bands being elastically deformed by displacement of the displaceable band anchor relative to the stationary band anchor (claim 2) or wherein a first resilient band in the stack of resilient bands is removably mountable to the stationary and displaceable band anchors to extend therebetween, each of the other resilient bands in the stack of resilient bands being removably mountable to another one of the resilient bands (claim 3).
“FIG. 2A shows a single device 10 as described above, and FIG. 2B shows a plurality or set 40 of devices 10 connected together. As shown in FIG. 2B, each of the devices 10 in the set 40 is removably mounted to one another. This allows multiple devices 10 to be combined, or "stacked", together”), the stack of resilient bands generating resistance upon each resilient band in the stack of resilient bands being elastically deformed by displacement of the second displaceable structure (12) relative to the first stationary structure (11, paragraph 44, lines 7-12, “The resilient body 15 therefore generates resistance upon being elastically deformed by the displacement of the second mounting member 22 mounted to the second structure 12 relative to the first mounting member 21 mounted to the first structure 11” and paragraph 46, lines 7-11, “More particularly, the set 40 of devices 10 can be mounted to the first and second structures and the combined resistance they generate will be greater than the resistance generated by any one of the devices 10 of the set 40 alone”), wherein a first resilient band in the stack of resilient bands is removably attachable between the first stationary structure (11) and the second displaceable structure (12; see Figs. 1 and 3, paragraph 41, lines 3-5, “The resistance-generating device 10 is mounted to the first and second structures 11,12 such that it can be easily removed therefrom”) to extend therebetween (see Fig. 3), each of 

    PNG
    media_image2.png
    771
    531
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    740
    359
    media_image3.png
    Greyscale

	As Corrigan teaches the first stationary structure and the second displaceable structure may be “any body, object, or member which allows for the above-described relative displacement of the exercise apparatus 8,” see paragraph 40 lines 14-16, and as Gerschefske teaches the plurality of resilient bands may comprise various elements and the receiving structure for the resilient bands on the stationary band anchor/crossbar and the displaceable band anchor/bracket on movable body support may vary depending on the type of resilient band used (Col. 8 lines 51-55, “The tensile resilient resistance elements 62 may also comprise tension coil springs, rubber bands, or similar structures. Depending on the type of resilient resistance elements 62, hooks or other receiving structures may be used instead of slots”), it would have 
	Regarding claim 6, as dependent on claim 2, Gerschefske as modified by Corrigan further teaches wherein the at least one resilient band (interpreted as each of the plurality of resilient bands that form the stack of resilient bands of claim 2) includes an elongated resilient body (resilient body 15, see Corrigan Fig. 2A) having opposed ends (two opposed ends 16), a first mounting member (21) attached to the resilient body at one of the ends (see Corrigan Figs. 1 and 3), and a second mounting member (22) attached to the other end of the resilient body (see Corrigan Figs. 1 and 3), the first and second mounting members being made of an inelastic material (paragraph 45, lines 1-2, “The first and second mounting members 21,22 are made of an inelastic material”), the first mounting member being removably mountable to the stationary band anchor (crossbar 34 of Gerschefske as modified to include releasable attachment as shown in Fig. 4A of Corrigan, see rejection to claims 2 and 3 above) and the second mounting member being removably mountable to the displaceable band anchor (bracket on underside of movable body support 14 of Gerschefske as modified to include releasable attachment as shown in Fig. 4A of Corrigan, see rejection to claims 2 and 3 above).
Regarding claim 7, Gerschefske as modified by Corrigan further teaches wherein at least one of the first mounting member (21), the second mounting member (22), and the resilient body (15) have a visual indicia indicative of a resistance of the at least one resilient band (interpreted as each of the plurality of resilient bands that form the stack of resilient bands of claim 2; Corrigan paragraph 52, lines 1-11, “each of the devices 10,10' have one or more visual indicia 15B which provides information to the user on the resistance provided by the device 10. In the depicted embodiment, the visual indicia 15B is a colour that is unique to each device 10, each colour being indicative of the stiffness of the body 15, or how much resistance it generates. Other visual indicia, such as markings, alphanumeric characters, or symbols, may also be used to indicate resistance. In an alternative embodiment, the visual indicia 15B is provided on one of, or both, of the first and second mounting members 21,22”).
Regarding claims 12 and 13, Gerschefske teaches wherein the at least one resilient band includes a plurality of resilient bands (tensile resilient resistance elements 62, see Figs. 1-2) where one end of each of the plurality of resilient bands connects to the stationary band anchor (crossbar 34) and another end of each of the plurality of resilient bands connects to the displaceable band anchor (bracket on movable body support 14, see rejection to claim 1 above) and are located within the groove of the track, but does not teach the plurality of resilient bands being vertically stackable one on top of the other to form a stack of resilient bands, the stack of resilient bands generating resistance upon each resilient band in the stack of resilient bands being elastically deformed by displacement of the displaceable band anchor relative to the stationary band anchor (claim 12) or wherein a lowermost resilient band in the stack of resilient bands is removably mountable to the stationary and displaceable band anchors to extend therebetween, 
Corrigan, in the same field of endeavor with regards to resistance-generating assemblies between a stationary structure and a displaceable structure, teaches a plurality of resistance generating devices (10 and 10’, see Figs. 1-3) in the form of resilient bands (each device 10, 10’ formed by a resilient body 15, first mounting member 21 and second mounting member 22, see Fig. 2A) connected between a first stationary structure (11) and a second displaceable structure (12), the plurality of resilient bands being vertically stackable one on top of the other to form a stack of resilient bands (see Figs. 2A-3, paragraph 46, lines 1-6, “FIG. 2A shows a single device 10 as described above, and FIG. 2B shows a plurality or set 40 of devices 10 connected together. As shown in FIG. 2B, each of the devices 10 in the set 40 is removably mounted to one another. This allows multiple devices 10 to be combined, or "stacked", together”), the stack of resilient bands generating resistance upon each resilient band in the stack of resilient bands being elastically deformed by displacement of the second displaceable structure (12) relative to the first stationary structure (11, paragraph 44, lines 7-12, “The resilient body 15 therefore generates resistance upon being elastically deformed by the displacement of the second mounting member 22 mounted to the second structure 12 relative to the first mounting member 21 mounted to the first structure 11” and paragraph 46, lines 7-11, “More particularly, the set 40 of devices 10 can be mounted to the first and second structures and the combined resistance they generate will be greater than the resistance generated by any one of the devices 10 of the set 40 alone”), wherein a lowermost resilient band in the stack of resilient bands (the resilient band closest in proximity to the structures 11, 12) is removably attachable between the first stationary structure (11) and the second displaceable structure (12; see Figs. 1 and 3, paragraph 41, lines 3-5, “The resistance-generating device 10 is mounted to the first and second structures 11,12 such that it can be easily removed therefrom”) to extend therebetween (see Fig. 3), each of the other resilient bands in the stack of resilient bands being removably mountable to the resilient band disposed immediately underneath (see Fig. 3, paragraphs 46-47).
	As Corrigan teaches the first stationary structure and the second displaceable structure may be “any body, object, or member which allows for the above-described relative displacement of the exercise apparatus 8,” see paragraph 40 lines 14-16, and as Gerschefske teaches the plurality of resilient bands may comprise various elements and the receiving structure for the resilient bands on the stationary band anchor/crossbar and the displaceable band anchor/bracket on movable body support may vary depending on the type of resilient band used (Col. 8 lines 51-55, “The tensile resilient resistance elements 62 may also comprise tension coil springs, rubber bands, or similar structures. Depending on the type of resilient resistance elements 62, hooks or other receiving structures may be used instead of slots”), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the resistance-generating assembly of Gerschefske with the resistance-generating assembly including a stack of resilient bands as is taught by Corrigan, for the purpose of achieving the same predictable results of providing resistance to movement of the seat member/movable body support relative to the stationary band anchor/crossbar. With this modification, the stationary band anchor/crossbar and the displaceable band anchor/bracket of Gerschefske will be modified to include the releasable attachment as shown in Fig. 4A of Corrigan for attachment of the stack of resilient bands thereto such that the resilient bands are stackable vertically beneath the stationary band anchor/crossbar and the displaceable band anchor/bracket.
Regarding claim 16, as dependent on claim 12, Gerschefske as modified by Corrigan further teaches wherein the at least one resilient band (interpreted as each of the plurality of resilient bands that form the stack of resilient bands of claim 12) includes an elongated resilient body (resilient body 15, see Corrigan Fig. 2A) having opposed ends (two opposed ends 16), a first mounting member (21) attached to the resilient body at one of the ends (see Corrigan Figs. 1 and 3), and a second mounting member (22) attached to the other end of the resilient body (see Corrigan Figs. 1 and 3), the first and second mounting members being made of an inelastic material (paragraph 45, lines 1-2, “The first and second mounting members 21,22 are made of an inelastic material”), the first mounting member being removably mountable to the stationary band anchor (crossbar 34 of Gerschefske as modified to include releasable attachment as shown in Fig. 4A of Corrigan, see rejection to claims 12 and 13 above) and the second mounting member being removably mountable to the displaceable band anchor (bracket on underside of movable body support 14 of Gerschefske as modified to include releasable attachment as shown in Fig. 4A of Corrigan, see rejection to claims 12 and 13 above).
	Regarding claim 17, Gerschefske as modified by Corrigan further teaches wherein at least one of the first mounting member (21), the second mounting member (22), and the resilient body (15) have a visual indicia indicative of a resistance of the at least one resilient band (interpreted as each of the plurality of resilient bands that form the stack of resilient bands of claim 2; Corrigan paragraph 52, lines 1-11, “each of the devices 10,10' have one or more visual indicia 15B which provides information to the user on the resistance provided by the device 10. In the depicted embodiment, the visual indicia 15B is a colour that is unique to each device 10, each colour being indicative of the stiffness of the body 15, or how much resistance it generates. Other visual indicia, such as markings, alphanumeric characters, or symbols, may also be used to indicate resistance. In an alternative embodiment, the visual indicia 15B is provided on one of, or both, of the first and second mounting members 21,22”).
	Regarding claim 22, Gerschefske teaches wherein connecting one end of the at least one resilient band includes connecting multiple resilient bands (interpreted as including the at least one resilient band, see 35 U.S.C. 112(b) rejection above; tensile resilient resistance elements 62, see Figs. 1-2) between the stationary first structure (crossbar 34) and the displaceable seat member (movable body support 14 via bracket on underside thereof), but does not teach connecting multiple resilient bands together to form a stack of resilient bands, a resistance of the stack being greater than resistance of any one of the resilient bodies (interpreted as the resilient bands, see 35 U.S.C. 112(b) rejection above) alone.
Corrigan, in the same field of endeavor with regards to resistance-generating assemblies between a stationary structure and a displaceable structure, teaches a plurality of resistance generating devices (10 and 10’, see Figs. 1-3) in the form of resilient bands (each device 10, 10’ formed by a resilient body 15, first mounting member 21 and second mounting member 22, see Fig. 2A) connected between a first stationary structure (11) and a second displaceable structure (12), the plurality of resilient bands being connectable together to form a stack of resilient bands (see Figs. 2A-3, paragraph 46, lines 1-6, “FIG. 2A shows a single device 10 as described above, and FIG. 2B shows a plurality or set 40 of devices 10 connected together. As shown in FIG. 2B, each of the devices 10 in the set 40 is removably mounted to one another. This allows multiple devices 10 to be combined, or "stacked", together”), where a resistance of the stack is greater than a resistance of any one of the resilient bands alone (paragraph 46, lines 7-11, “More particularly, the set 40 of devices 10 can be mounted to the first and second structures and the combined resistance they generate will be greater than the resistance generated by any one of the devices 10 of the set 40 alone”).
As Corrigan teaches the first stationary structure and the second displaceable structure may be “any body, object, or member which allows for the above-described relative displacement of the exercise apparatus 8,” see paragraph 40 lines 14-16, and as Gerschefske teaches the plurality of resilient bands may comprise various elements and the receiving structure for the resilient bands on the stationary band anchor/crossbar and the displaceable band anchor/bracket on movable body support may vary depending on the type of resilient band used (Col. 8 lines 51-55, “The tensile resilient resistance elements 62 may also comprise tension coil springs, rubber bands, or similar structures. Depending on the type of resilient resistance elements 62, hooks or other receiving structures may be used instead of slots”), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the resistance-generating assembly of Gerschefske with the resistance-generating assembly including a stack of resilient bands as is taught by Corrigan, for the purpose of achieving the same predictable results of providing resistance to movement of the seat member/movable body support relative to the stationary band anchor/crossbar. With this modification, the stationary band anchor/crossbar and the displaceable band anchor/bracket of Gerschefske will be modified to include the releasable attachment as shown in Fig. 4A of Corrigan for attachment of the stack of resilient bands thereto.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gerschefske (US Patent No. 8562492) and further in view of Atwell (US Patent No. 6939278).

Regarding claims 8 and 18, Gerschefske teaches wherein the base (frame assembly 12) has at least one leg (plurality of legs 22 of stand 20 that attach to underside of frame 18 of frame assembly 12) extending to the floor, and further teaches the at least one leg may be of any length (Col. 6 lines 37-39, “The legs 22 of the stand 20 may be of any length that provides a convenient user height for the frame portion 18”), but does not teach the length of the at least one leg being adjustable.
Atwell teaches an analogous seated exercise unit (see Figs. 1-2) comprising a base (exerciser frame 6) and a plurality of legs (7) that extend to the floor, where each of the plurality of legs has a length that is adjustable (see Fig. 6; Col. 6 lines 24-34, “the legs 7 can include table-height adjusters 32 for positioning the exercise pad 2 at desired heights for exerciser use and optionally for therapist use to treat the user on the exercise pad 2. The table-height adjusters 32 include lift springs 33 positioned in the legs 7 and pressured against leg bottoms 34 in each of the legs 7. The lift springs 33 can be anchored to the legs 7. The table-height adjusters 32 can have handled adjustment bolts 35 for being inserted through leg apertures 37 for fixing desired table heights by bolt-locked extension of the leg bottoms 34 through leg-bottom apertures 36”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the at least one leg of Gerschefske to be adjustable in length, as is similarly taught by Atwell, for the purpose of allowing the seated exercise unit to be adjustable in height as desired for various users.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gerschefske (US Patent No. 8562492) and further in view of Endelman et al. (US Publication No. 20010056011).
Gerschefske teaches the invention as substantially claimed, see above.
Regarding claims 10 and 20, Gerschefske teaches wherein the base includes a mounting member (endpiece 37, acts as a mounting member to mount frame portion 18 of the frame assembly 12 to a stand 20, see Fig. 2) at the first end thereof (towards resiliently movable foot support 16), the mounting member extending from the base to a distal end of the mounting member (see Fig. 2, endpiece 37 extends in width from frame assembly 12), but does not necessarily teach the distal end of the mounting member defining a pivot.
Endelman teaches an analogous seated exercise unit (Fig. 1) wherein a base (frame 12) includes a similar mounting portion (foot end 16 with flat foot platform 28, acts as a mounting member to mount frame 12 to support arrangement 560 and set of legs 550 as shown in Figs. 23-24) at a first end thereof, the mounting member extending from the base to a distal end of the mounting member (distal end at foot wall 74 with wheel assemblies 80), the distal end of the mounting member defining a pivot (wheel assemblies 80 define a pivot).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the mounting member of Gerschefske to include wheel assemblies defining a pivot on the distal end thereof, as is similarly taught by Endelman, for the purpose of allowing a user to easily transport the seated exercise unit (Endelman paragraph 52, lines 10-14, “These wheel assemblies 80 permit the apparatus 10 to be easily transported by simply lifting the head end 14 until the wheels engage the ground and then rolling the apparatus as one would roll a wheelbarrow”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 Notice of References Cited for additional pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Megan Anderson/Primary Examiner, Art Unit 3784